United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 06-1959
                                     ___________

United States of America,                 *
                                          *
                Appellee,                 *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of Minnesota.
Billy Felder,                             *
                                          * [UNPUBLISHED]
                Appellant.                *
                                     ___________

                               Submitted: May 31, 2007
                                  Filed: June 5, 2007
                                   ___________

Before SMITH, GRUENDER, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       Billy Felder appeals the 30-month prison sentence imposed by the district court1
upon Felder’s guilty plea to charges of fraud and identity theft. Felder argues that the
district court erred in its consideration of the sentencing factors in 18 U.S.C. § 3553(a)
by failing to give adequate weight to his family circumstances and to the mitigating
characteristics of his offense, and by placing undue weight on the deterrent effect of
a prison sentence.



      1
      The Honorable Donovan W. Frank, United States District Judge for the District
of Minnesota.
       We conclude that the district court did not abuse its discretion in weighing the
section 3553(a) factors, and that the sentence imposed was not unreasonable. See
United States v. Haack, 403 F.3d 997, 1003 (8th Cir. 2005) (sentences are reviewed
to determine whether district court abused its discretion by imposing an unreasonable
sentence); United States v. Denton, 434 F.3d 1104, 1115-16 (8th Cir. 2006) (district
court abuses its discretion if it overlooks significant factor, gives improper weight to
any factor, or makes clear error in judgment). The court considered Felder’s family
circumstances in sentencing him at the bottom of the advisory Guidelines range, and
his circumstances warranted no greater reduction. Cf. United States v. Bueno, 443
F.3d 1017, 1023-24 (8th Cir. 2006) (defendant not entitled to downward departure
based on wife’s lupus and arthritis where condition was not life-threatening and
defendant's care was not necessary part of wife’s treatment). The “mitigating
characteristics” Felder refers to amount to his failure to recoup the proceeds of his
fraudulent scheme from relatives, who apparently told Felder they had never received
the fraudulently obtained money; we do not see how this provides a basis for a more
lenient sentence. Finally, the district court appropriately weighed, along with other
section 3553(a) factors, the need to deter Felder and others from committing fraud.
See 18 U.S.C. § 3553(a)(2)(B) (one factor court must consider in sentencing is
affording adequate deterrence to criminal conduct); cf. United States v. Miller, No.
06-2875, 2007 WL 1264071, at *3 (8th Cir. May 2, 2007) (reversing sentence as
unreasonable because, inter alia, district court failed to weigh sentence’s effect of
deterring others; noting general deterrence is one key purpose of sentencing); United
States v. Garnette, 474 F.3d 1057, 1060-61 (8th Cir. 2007) (finding district court did
not abuse its discretion in varying upward from advisory Guidelines range, based in
part on district court’s reasoning that longer sentence would deter criminal conduct
of others).

      Accordingly, we affirm.
                     ______________________________



                                          -2-